Citation Nr: 0802818	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-38 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to September 
1973, and from May 1982 to October 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision promulgated in January 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which, in pertinent part, found 
that new and material evidence had not been received to 
reopen the previously denied claims of service connection for 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for hearing loss 
by rating decisions promulgated in March 1974 and January 
1997.  In addition, the January 1997 decision also denied 
service connection for tinnitus.  The veteran was informed of 
these decisions, including his right to appeal, and he did 
not appeal.

3.  Although the evidence received since the last prior 
denial of service connection for hearing loss and tinnitus 
was not previously submitted to agency decisionmakers, it 
does not relate to an unestablished fact necessary to 
substantiate these claims, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating either claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
the claims of entitlement to service connection for hearing 
loss and/or tinnitus, the claims are not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  Here, the veteran was provided with 
pre-adjudication notice by a letter dated in October 2004, 
which is clearly prior to the rating decision that is the 
subject of this appeal.  In pertinent part, this letter 
informed the veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which established significant new requirements with 
respect to the content of the notice necessary for those 
cases involving the reopening of previously denied claims.  
Specifically, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Here, the October 2004 noted the prior denials 
of service connection for hearing loss and tinnitus and the 
reasons therefor, informed the veteran that new and material 
evidence was required to reopen these claims, and explained 
the standard for new and material evidence by language which 
tracks that of the pertinent regulatory provision.  As such, 
the Board finds that the veteran has received adequate 
notification pursuant to Kent, supra.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board acknowledges that the notice provided to the 
veteran with respect to his claims did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, the Board 
has already observed that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  Moreover, for the reasons stated below, the Board 
concludes that new and material evidence has not been 
received to reopen the previously denied claims.  As such, no 
disability rating and/or effective date will be assigned.  
Consequently, the Board concludes that the veteran has not 
been prejudiced by this lack of notification regarding the 
Court's holding in Dingess/Hartman.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  Further, as 
part of his November 2005 Substantive Appeal, he indicated 
that he did not desire a Board hearing in conjunction with 
this appeal.  Moreover, under the law an examination is not 
required in the context of new and material evidence claims.  
38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 
45,628 (August 29, 2001).  Consequently, the Board finds that 
the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Service connection was previously denied for hearing loss by 
rating decisions promulgated in March 1974 and January 1997.  
In addition, the January 1997 decision also denied service 
connection for tinnitus.  The veteran was informed of these 
decisions, including his right to appeal, and he did not 
appeal.  Consequently, these decisions are now final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received which is adequate to 
reopen the veteran's claims of entitlement to service 
connection for hearing loss and/or tinnitus.

The evidence on file at the time of the prior denials 
includes statements from the veteran, his service medical 
records, and post-service medical records which cover a 
period through 1997.  

The Board observes that, at the time of the prior denials, 
the veteran essentially contended that he developed hearing 
loss due to in-service noise exposure, to include artillery 
and helicopters.  He also contended that he had had tinnitus 
while serving in the Republic of Vietnam.  

The veteran's service personnel records, to include his DD 
Forms 214, confirm he had active service in the Republic of 
Vietnam.  Further, the record indicates he was an FA [field 
artillery] unit commander, which supports his account of in-
service noise exposure.  In addition, his service medical 
records indicate he was treated in January 1971 for trouble 
with hearing due to a rupture of the left tympanic membrane.  
Nevertheless, the record does not show he was diagnosed with 
either a hearing loss disability, as defined by 38 C.F.R. 
§ 3.385, or tinnitus during active service.  For example, 
there were no findings of these disabilities on either his 
August 1973 separation examination or his June 1996 
retirement examination.  Audiological evaluation conducted in 
conjunction with the August 1973 separation examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
14
10
--
10
LEFT
25
20
15
00
15

Granted, this evaluation did contain evidence of hearing loss 
pursuant to Hensley, supra, for the left ear at 500 Hertz, 
but not a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Moreover, there was no hearing loss disability 
shown on a subsequent February 1974 VA medical examination 
which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
5
5
5
5
5

The examiner also stated that hearing sensitivity for both 
ears was within normal limits across frequencies.  In 
addition, there was no indication of tinnitus at this 
examination.

Similarly, audiological evaluation conducted as part of the 
June 1996 retirement examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
15
10
5
10
15
LEFT
15
15
10
5
15
30

While this did show some evidence of Hensley-type hearing 
loss for the left ear at 6000 Hertz, there was no hearing 
loss disability.  A subsequent December 1996 VA audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:






HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
15
10
5
10
10
LEFT
15
15
10
10
20
14

Speech recognition scores were 98 percent for the right ear, 
and 94 percent for the left ear.  Further, tinnitus was noted 
on this examination, as well as on a subsequent January 1997 
VA audio-ear disease examination.

The record reflects that service connection was previously 
denied for hearing loss because the veteran did not have a 
disability as defined by 38 C.F.R. § 3.385.  In addition, 
service connection was denied for tinnitus because it was 
determined that the evidence failed to show it was diagnosed 
during service, and it was not shown that the current 
diagnosis was a condition that was due to military service.

The evidence added to the record since the last prior denial 
in January 1997 includes additional statements from the 
veteran, as well as additional post-service medical records 
which cover a period through 2005.

The Board observes that the veteran contended, to include in 
his November 2005 Substantive Appeal, that his hearing loss 
is due to in-service noise exposure from his service as an FA 
officer, and that his tinnitus has been present since 1971.  
However, as detailed above, similar contentions were made at 
the time of the prior denials, and, as such, this evidence is 
cumulative and redundant.

The Board further observes that there is still no competent 
medical evidence that the veteran has a current hearing loss 
disability as defined by VA regulations.  In fact, an August 
2004 audiological evaluation revealed pure tone thresholds, 
in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
20
15
10
15
60
LEFT
20
15
15
10
20
50

Without competent medical evidence of a current hearing loss 
disability, the additional evidence is cumulative and 
redundant of the evidence previously of record.

In regard to the tinnitus, it does not appear that the 
additional medical records show treatment for this 
disability.  Even if they did, medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994).  Simply put, there is 
still no competent medical evidence which relates the 
veteran's current tinnitus to his military service, which was 
the basis for the prior denial; i.e., it does not relate to 
an unestablished fact necessary to substantiate the claim.

In view of the foregoing, the Board finds that while the 
evidence received since the last prior denial of service 
connection for hearing loss and tinnitus was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  As such, 
new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence 
adequate to reopen the previously denied claim has not been 
received, the Board does not have jurisdiction to further 
consider the claims or to order additional development.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).




ORDER

New and material evidence not having been received to reopen 
the claims of entitlement to service connection for hearing 
loss and/or tinnitus, the claims are not reopened and the 
benefits sought on appeal are denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


